         CASE 0:20-cv-02156-SRN-LIB Doc. 3 Filed 10/15/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                           No. 20-cv-02156 (SRN/LIB)

 Paul Hansmeier,
                     Plaintiff,
                                                           REQUEST FOR EXTENSION
       v.                                                   OF TIME TO ANSWER OR
 David MacLaughlin, Benjamin Langer, Erica                        RESPOND
 MacDonald, John Doe
                     Defendants.

      Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendants David

MacLaughlin, Benjamin Langer, and Erica MacDonald respectfully request an extension

of time to answer or otherwise respond to the Complaint.

1.    The Complaint was removed to this Court on October 13, 2020. Doc. 1.

2.    The Complaint was delivered to the Office of the United States Attorney for the

      District of Minnesota on September 25, 2020. Normally, the United States, its

      agencies, officers, or employees may serve an answer or otherwise respond to a

      complaint within 60 days of service on the United States Attorney. See Fed. R. Civ.

      P. 12(a)(2). Nevertheless, when a complaint is removed to federal court, an answer

      or response to the complaint is due in as little as seven (7) or twenty-one (21) days,

      without regard to a Defendant’s status as an agency, officer, or employee of the

      United States. See Fed. R. Civ. P. 81(c)(2).

3.    Defendants are sued in their official capacity, see Doc. 1 at 1, as employees of the

      United States Department of Justice, an agency of the United States. Defendants
         CASE 0:20-cv-02156-SRN-LIB Doc. 3 Filed 10/15/20 Page 2 of 2




      accordingly seek leave to answer or otherwise respond to the Complaint within the

      regular 60-day timeframe provided by Rule 12(a)(2), i.e., by November 24, 2020.

4.    This request is not made for any dilatory purpose and good cause exists for the

      requested extension of time. The Complaint raises allegations that require inquiry

      and coordination with Defendants and the United States Department of Justice.

      Undersigned counsel needs sufficient time to prepare an appropriate answer or

      response to the Complaint.

5.    Plaintiff’s position regarding this request is not known and not readily ascertainable

      due to his incarceration.

6.    A Proposed Order granting this Request will be filed on CM/ECF and e-mailed to

      chambers.


Dated: October 15, 2020
                                         ERICA H. MacDONALD
                                         United States Attorney

                                          s/ Roylene A. Champeaux

                                         By: ROYLENE CHAMPEAUX
                                         Assistant United States Attorney
                                         Attorney ID Number 154805
                                         600 U.S. Courthouse
                                         300 South Fourth Street
                                         Minneapolis, MN 55415
                                         (612) 664-5685
                                         roylene.champeaux@usdoj.gov

                                         Attorneys for Defendants




                                            2
